department of the treasury internal_revenue_service washington dc date date1 person to contact ford allen badge number contact a number contact address last day to petition_tax_court tax_exempt_and_government_entities_division uil legend a datel date2 local office a certified mail cea this is a final revocation letter regarding your exempt status under sec_501 of the internal_revenue_code i r c the revocation of your exempt status was made for the following reason s you are not organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests commerce street mail stop 4920dal dallas tx based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective date2 contributions to your organization are no longer deductible under code sec_170 after date2 you are required to file income_tax returns on form_1120 for all years beginning on and after date2 processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning after date2 income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can heip you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to local office taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling commerce street mail stop 4920dal dallas tx we will notify the appropriate state officials of this action as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely r c johnson director eo examinations enclosures publication cc i commerce street mail stop 4920dal dallas tx
